DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Richard Huang Reg. #72279 on 11/8/2021.
The application has been amended as follows: 
In the Claims: 

	1. (Currently Amended) An electronic device comprising:
a printed circuit board;
at least one electronic component mounted on the printed circuit board;
a shielding film including a plurality of layers, the shielding film attached to at least a part of the printed circuit board and contacting an upper side surface of the electronic component; and
a heat dissipation plate disposed on a top side of the shielding film,
wherein the shielding film comprises:
a metal shaping layer that is deformed to at least part of a shape of the electronic component,
a conductive layer on to which the metal shaping layer is directly plated and contacting the metal shaping layer, the conductive layer blocking electromagnetic waves generated from the printed circuit board and/or the electronic component,
an insulation layer disposed below the conductive layer and contacting the conductive layer, and disposed above the printed circuit board, the insulation layer electrically insulating the printed circuit board and/or the electronic component, wherein the conductive layer is disposed between the metal shaping layer and the insulation layer,
wherein the conductive layer includes a nano-conductive fiber, and at least part of the conductive layer is electrically connected with a ground part of 
wherein a portion of the shielding film overlaps the heat dissipation plate, and a remaining portion of the shielding film does not overlap the heat dissipation plate.

B) Amend claim 15 as below:
	15. (Currently Amended) A shielding film attached to a printed circuit board having at least one electronic component mounted thereon and disposed between the printed circuit board and a heat dissipation member, the shielding film comprising: 
a metal shaping layer that is deformed to at least part of a shape of the electronic component; 
a conductive layer on to which the metal shaping layer is directly plated and contacting the metal shaping layer, the conductive layer blocking electromagnetic waves generated from the printed circuit board and/or the electronic component
an insulation layer disposed below the conductive layer and contacting the conductive layer, and disposed above the printed circuit board, the insulation layer electrically insulating the printed circuit board and/or the electronic component, 
wherein the conductive layer is disposed between the metal shaping layer and the insulation layer, 
wherein the conductive layer includes a nano-conductive fiber, at least part of the conductive layer is electrically connected with a ground part of the printed circuit board through the nano-conductive fiber plated with the metal shaping layer, and 

	

Allowable Subject Matter
Claims 1-3, 5-7, 9, 11, 12 and 15-18 are allowed.

The following is an examiner’s statement of reasons for allowance:
Re claims 1-3, 5-7, 9, 11 and 12, prior arts do not teach or suggest the combination of the electronic device of claim 1, in particular, a heat dissipation plate disposed on a top side of the shielding film, wherein the shielding film comprises: a metal shaping layer that is deformed to at least part of a shape of the electronic component, a conductive layer on to which the metal shaping layer is directly plated and contacting the metal shaping layer, the conductive layer blocking electromagnetic waves generated from the printed circuit board and/or the electronic components, an insulation layer disposed below the conductive layer and contacting the conductive layer, and disposed above the printed circuit board, the insulation layer electrically insulating the printed circuit board and/or the electronic component, wherein the conductive layer is disposed between the metal shaping layer and the insulation layer, wherein the conductive layer includes a nano-conductive fiber, and at least part of the conductive layer is electrically connected with a ground part of the printed circuit board through the nano-conductive fiber plated with the metal shaping layer, and wherein a portion of the shielding film overlaps the heat dissipation plate, and a remaining portion of the shielding film does not overlap the heat dissipation plate.

Re claims 15-18, prior arts do not teach or suggest the combination of the shield film of claim 15, in particular, a shielding film attached to a printed circuit board having at least one electronic component mounted thereon and disposed between the printed circuit board and a heat dissipation member, the shielding film comprising: a metal shaping layer that is deformed to at least part of a shape of the electronic component; a conductive layer on to which the metal shaping layer is directly plated and contacting the metal shaping layer, the conductive layer blocking electromagnetic waves generated from the printed circuit board and/or the electronic component; and an insulation layer disposed below the conductive layer and contacting the conductive layer, and disposed above the printed circuit board, the insulation layer electrically insulating the printed circuit board and/or the electronic component, wherein the conductive layer is disposed between the metal shaping layer and the insulation layer, wherein the conductive layer includes a nano-conductive fiber, at least part of the conductive layer is electrically connected with a ground part of the printed circuit board through the nano-conductive fiber plated with the metal shaping layer, and wherein a portion of the shielding film overlaps the heat dissipation member, and a remaining portion of the shielding film does not overlap the heat dissipation member.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974.  The examiner can normally be reached on Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.